DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3.	The following office action is a Final Office Action in response to communications received on 10/24/2022.
Claim 1 has been amended; claims 5 and 6 are canceled. Therefore, claims 1-4 and 7-9 are currently pending in this application.

Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-4 and 7-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  

(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(i) information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning, the boundary elements comprising a circular figure, a triangular figure, an inclined straight line, an inclined broken line, and an S-shape curved line, wherein at least one of the circular figure and the triangular figure is an incomplete figure that includes a cut-off such that said at least one of the circular figure and the triangular figure that includes the cut-off does not form a complete circle or a complete triangle, respectively, (ii) information of a plurality of icons which are freely selectable by an examinee for application to the check sheet, and (iii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; test data comprising positions and a number of the icons selected and applied by the examinee to the check sheet and an examinee's ID, the examinee freely selecting any of the icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet; a count-up of a total number of the icons in the test data; determining, from among a plurality of predefined parameters, a predefined parameter that is satisfied by the counted-up total number of the icons in the test data, the predefined parameters including a standard value range, a numerical value range that is less than the standard value range, and a numerical value range that is greater than the standard value range; discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the tables; results obtained from the determination and the discrimination to be used for evaluation of the examinee's aptitude based on the predefined parameter satisfied by the counted-up total number of the icons and the selection and arrangement of the icons; determining, based on the results obtained from the discrimination, whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee; and determining the examinee's aptitude and propensity based on the predefined parameter satisfied by the counted-up total number of icons and based on a result of the determination of whether the selection and arrangement of the icons indicated in the test data reflects at least one of the expression of the response of the neocortex and the expression of the response of the amygdala of the examinee; a fourth table including meanings of positional relationships between the icons or between the icons and lines in the check sheet; discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table, wherein the discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data comprises determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship, and wherein determining whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee further comprises determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the amygdala according to a determination result that the icons are arranged in at least one of the overlapping relationship and the line-contact relationship, and determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship.
Thus, the limitations identified above recite an abstract idea, since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation, wherein a person’s aptitude is evaluated based on the selection and/or arrangement of one or more icons/shapes that the person is making in response to pictorial data presented to the person.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s)—such as: a computer utilized to facilitate the claimed steps/functions regarding: storing information (“store information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures . . .  information of a plurality of icons which are freely selectable . . . a first table including definitions of the boundary elements . . . a third table including definitions of meanings of positions of the icons in the check sheet”, “a fourth table including meanings of positional relationships between the icons or between the icons and lines in the check sheet”), receiving test data (“receiving test data comprising positions and a number of the icons selected and applied by the examinee to the check sheet and an examinee's ID . . .”), executing a count-up (“executing a count-up of a total number of the icons in the test data”), determining a predefined parameter (“determining, from among a plurality of predefined parameters, a predefined parameter that is satisfied by the counted-up total number of the icons in the test data,  the predefined parameters including a standard value range, a numerical value range . . . ”), discriminating an arrangement (“discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the tables”), storing results (“storing results obtained from the determination and the discrimination to be used for evaluation of the examinee's aptitude . . .”), determining, based on the results, whether the test data reflects neocortex or amygdala (“determining, based on the results . . . a response of the neocortex and an expression of a response of the amygdala of the examinee”), determining the examinee's aptitude and propensity (“determining the examinee's aptitude and propensity based on the predefined parameter satisfied by the counted-up total number of icons and based on a result . . . the response of the neocortex and the expression of the response of the amygdala of the examinee”), making one or more discriminations and/or determinations based on of the arrangement of the icons (“determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship . . . determining that the arrangement of the icons indicated in the test data reflects an expression of a response of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship”), etc. (e.g. see claim 1).  
However, the claimed additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. 
When each claim is considered as a whole, the additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) fails to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 



(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; presenting textual and/or graphical information to a user(s); receiving one or more inputs from a user(s); analyzing the received input(s) according to one or more algorithms; generating one or more results based on the analysis, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. 
For instance, the disclosure describes a conventional computer that implements conventional computer components, such as: a memory (a sloid sate or a hard disk drive), a CPU, a display, etc. (see [0066] of the specification); and wherein the conventional computer is utilized to perform the conventional computer functions discussed above. 
It is further worth noting that the use of a conventional computer to evaluate one or more conditions related to a subject, including the subject’s aptitude, by (i) displaying a task(s) that involves one or more graphical elements and (ii) generating one or more results based on the analysis of the user’s response(s) to the task(s), etc., is directed to a well-known, routine and conventional activity (e.g. US 5,911,581; US 2002/0106617; US 2005/0187436, etc.).  
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-4 and 7-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element(s) utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the response filed on 10/24/2022). The arguments are not persuasive. 
(a)	Applicant argues, 
Claims 1-4 and 7-9 were rejected under 35 USC 101 as being directed to a judicial exception, i.e., an abstract idea, without significantly more . . .  
In particular, it is respectfully submitted that amended independent claim 1 now more clearly integrates the features alleged to be abstract by the Examiner into a practical application. 
In addition, it is respectfully submitted that even if claim 1 could be considered to be directed to an abstract idea, claim 1 nevertheless contains additional elements that amount to "significantly more" than the (alleged) abstract idea . . .  
. . . concrete technical features of the present invention as recited in amended independent claim 1, a visual approach-based aptitude testing method is achieved that enables a computer to accurately grasp an examinee's mental structure. 
Specifically, with the method of the present invention as recited in amended independent claim 1, a computer is enabled to determine whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee, and to determine an examinee's aptitude and propensity based on a result of this determination and based further on a determination of a predefined parameter . . . 
That is, with the method of claim 1, the application of icons with plural meanings, which are freely selected and arranged relative to the boundary elements including incomplete figures, is evaluated using predefined parameters. In other words, the computer evaluates the test results according to certain types of rules using predefined parameters . . . 
It is respectfully submitted that this is analogous to the claims at issue in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc . . . 
Analogously, the claimed present invention as recited in independent claim 1 improves computer functionality with respect to determining an examinee's mental structure through the use of specific rules including predefined parameters, rather than a human examiner who would use conventional psychological methods (e.g., interview and conversation) and testing . . . 
More specifically, the claimed present invention enables a computer to accurately grasp an examinee's mental structure, aptitude, and subconscious processes by utilizing the latest theories in brain science, cognitive science, neuroscience, and the like . . .

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant does not appear to identify a limitation—or a combination of limitations—that is considered to render the current claims beyond an abstract idea. Instead, Applicant is emphasizing the result(s) that the claimed computer provides or outputs based on the analysis of input data collected from the examinee. For instance, Applicant asserts, “. . . enables a computer to accurately grasp an examinee's mental structure . . . a computer is enabled to determine whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee . . .  determine an examinee's aptitude and propensity based on a result of this determination and based further on a determination of a predefined parameter that is satisfied from among a plurality of predefined parameters by the counted-up total number of the icons in the test data . . .”  (emphasis added).

However, such process of generating one or more results (e.g. a result that indicates an expression of a response of the neocortex and/or a response of the amygdala of the examinee, etc.), based on the analysis of one or more inputs gathered from a user/examinee (e.g. inputs received in the form of a selection and/or arrangement of one or more icons, etc.), does not necessarily constitute an improvement over the relevant existing technology. Instead, such process indicates that the current claims are utilizing the conventional computer technology as a tool to facilitate the claimed abstract idea. Accordingly, when each of the current claims is considered as a whole, none of the current claims implements an element—or a combination of elements—that integrates the claimed abstract idea into a practical application. Consequently, Applicant’s arguments are not persuasive. 
Secondly, while emphasizing the parameters that the computer utilizes during the data manipulation process, Applicant is asserting that the claim is analogous to McRO (McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)). Particularly, Applicant asserts, “the computer evaluates the test results according to certain types of rules using predefined parameters that define value ranges for the counted-up total number of icons . . .  whereby the present invention enables the computer to perform a function it previously could not perform . . . this is analogous to the claims at issue in McRO . . .  claim 1 improves computer functionality with respect to determining an examinee's mental structure through the use of specific rules including predefined parameters”
However, none of the current claims is analogous to McRO. It is worth to note that the specific rules implied per McRO is a form of algorithm that automates the process of generating animation, wherein the system automatically sets morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). In contrast, the current claims (including the original disclosure) is merely determining a result based on the total number of icons counted. Particularly, one or more results (e.g. a result indicating that the examinee is: (a) unresponsive, (b) self-expressive and self-assertive, (c) very motivative, etc.) are determined based on the number of icons counted (see [0118] of the specification). Accordingly, unlike Applicant’s assertion, the conventional computer is already configured to perform such conventional functions (or data manipulations). In fact, even a human can perform such process mentally (or using a pen and paper). 
The observation above demonstrates that none of the current claims (and the original disclosure) implements an element—or a combination of elements—that improves computer functionality. Particularly, it is part of the conventional computer technology to generate one or more results (e.g. a result that estimates the user’s mental structure, or aptitude, etc.) based on the analysis of the accuracy and/or speed of one or more inputs that the user is providing in response one or more visual stimuli, etc. Consequently, Applicant’s arguments are not persuasive. 
(b)	Applicant further argues,  
The present invention has been devised such that that an examinee's subconscious tendencies can be expressed (revealed) by information having no inherent meaning (that is, the boundary elements of the check sheet) and the selection of information (icons) having plural meanings. In more detail, when the icons are selected and applied to the boundary elements of the check sheet comprising incomplete figures, because the icons are not tied to a particular meaning, this enables effective analysis of the subconscious . . . the present invention can test the influence of the subconscious based on its interaction. 
Namely, the present invention exploits and utilizes the fact that visual information precedes cognitive information by 100 ms. In other words, because the icons are visual information and their selection and application to the check sheet is conducted visually (utilizing visual information), the subconscious of the examinee is expressed in the visual information (selection and arrangement of icons) without the examinee being aware of their subconscious expression. The present invention is thus based on the recognition that the selection and arrangement of the icons represents expressions of responses of the amygdala and/or neocortex, whereby an analysis with regard to both responses is conducted by concrete technical means. 
Thus, the present invention achieves a concrete technical solution with respect to measurement of an examinee's psychology by use of technical means. The present invention represents a breakthrough in the field and provides a visual approach-based aptitude testing method that enables a computer to accurately assess an examinee's mental structure in a manner that has not been achieved before. 
For more details, the Examiner is again respectfully referred to, for example, the description in paragraphs [0031 ]-[0039] on pages 6-7 of the specification as filed. See also, for example, the description in paragraphs [0118]-[0121] on pages 36-37 of the original specification. 
The Examiner is further respectfully referred to the third paragraph of MPEP 2106.05(a) . . . 
In view of the foregoing, it is respectfully submitted that even if claim 1 could be considered to recite an abstract idea, claim 1 nevertheless recites features that constitute additional elements that integrate the alleged judicial exception into a practical application because they are directed to "an improvement to other technology or technical field." See MPEP 2106.04(d), section I. 
In addition, it is respectfully submitted for similar reasons that even if claim 1 could be considered to be directed to an abstract idea, amended independent claim 1 includes additional elements that, when considered as a whole, amount to significantly more than a judicial exception. See MPEP 2106.05, section I, subsection A . . . 

However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant is emphasizing the form of test utilized to determine the examinee’s mental state, such as, the examinee’s subconscious tendencies. Particularly, Applicant asserts, “[i]n more detail, when the icons are selected and applied to the boundary elements of the check sheet comprising incomplete figures, because the icons are not tied to a particular meaning, this enables effective analysis of the subconscious  . . . the present invention exploits and utilizes the fact that visual information precedes cognitive information by 100 ms . . . The present invention is thus based on the recognition that the selection and arrangement of the icons represents expressions of responses of the amygdala and/or neocortex, whereby an analysis with regard to both responses is conducted by concrete technical means” (emphasis added). 
However, such process of estimating, based on the icons or symbols that the user is selecting and/or arranging, the mental state of the user (e.g. amygdala and/or neocortex response), etc., does not necessarily constitute an implementation beyond an abstract idea. For instance, a human (e.g. a therapist or a clinician, etc.) can perform such evaluation mentally (or using a pen and paper). Moreover, as already pointed out above, the claimed computer is utilized merely as a tool to facilitate the abstract idea; and therefore, none of the current claims (and the original disclosure) implements an element—or a combination of elements—that imposes meaningful limits on practicing the claimed abstract idea (i.e. when each of the current claims is considered as a whole, none of the current claims integrates the claimed abstract idea into a practical application).  
Applicant further asserts that “the present invention achieves a concrete technical solution with respect to measurement of an examinee's psychology by use of technical means. The present invention represents a breakthrough in the field and provides a visual approach-based aptitude testing method that enables a computer to accurately assess an examinee's mental structure in a manner that has not been achieved before” (emphasis added). However, no evidence and/or rationale is presented to demonstrate whether the alleged “concrete technical solution” and/or the alleged “breakthrough in the field” is directed to an improvement in computer-related technology. If anything, the current claims (and the disclosure) may describe a new concept for evaluating the aptitude of a person. However, this is still not sufficient to render the current claims beyond an abstract idea because a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). 
Secondly, Applicant is referring to some sections in the supplication ([0031] to [0039] and also [0118] to [0121]). However, none of the descriptions in the specification, including the sections that Applicant identified above, describes an element—or a combination of elements—that amounts to “significantly more” than an abstract idea. Instead, the original disclosure, which involves the sections identified above, is merely describing the use of the conventional computer technology to test the aptitude of a user/examinee. It is worth to note the objective described in the disclosure, and/or the content of the test material (e.g. the type and/or number of icons and/or figures being displayed, etc.), does not necessarily demonstrate whether any of the current claims is beyond an abstract idea. 
Applicant has also cited a section from the MPEP, namely MPEP 2106.05(a) and MPEP 2106.04(d), etc. However, none of the descriptions in the specification describes an element—or a combination of elements—that provides an improvement over the relevant existing technology (i.e. no improvement to the technology or technical field). Note that the process of implementing a new abstract idea using the conventional computer technology does not necessarily constitute an improvement in the technology or technical field. This is because the conventional computer is utilized merely as a tool to facilitate the abstract idea. So far, except for emphasizing the content and the objectives of the test that the claimed/disclosed method is providing, Applicant has not demonstrated any element—or a combination of elements—that renders any of the current claims beyond an abstract idea. 
Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.     
Prior art
●	The prior art does not teach or suggest the invention as currently claimed. Regarding the state of the prior art, see the office-action that was mailed on 07/22/2021.   
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715